Exhibit 10.64

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

AGREEMENT, made and entered into as of the 28th day of January, 2002 by and
among LaSalle Hotel Properties, a Maryland real estate investment trust
(together with its successors and assigns permitted under this Agreement (the
“Company”), and Michael D. Barnello (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to enter into a severance agreement to provide
benefits to the Executive in the event of certain terminations of such
employment (this “Agreement”);

 

WHEREAS, the Executive desires to enter into this Agreement, subject to the
terms and provisions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

 

1. Definitions.

 

(a) “Board” shall mean the Board of Trustees of the Company.

 

(b) “Cause” shall mean that the Board concludes, in good faith and after
reasonable investigation, that: (i) the Executive is accused of engaging in
conduct which is a felony under the laws of the United States or any state or
political subdivision thereof; (ii) the Executive engaged in conduct relating to
the Company constituting material breach of fiduciary duty, willful misconduct
(including acts of employment discrimination or sexual harassment) or fraud;
(iii) the Executive breached his obligations or covenants under Section 4 of
this Agreement in any material respect; or (iv) the Executive materially failed
to follow a proper directive of the Board or the President of the Company within
the scope of Executive’s duties (which shall be capable of being performed by
the Executive with reasonable effort) after written notice from the Board or the
President, as applicable, specifying the performance required and Executive’s
failure to perform within 30 days after such notice. For purposes of 1(b), no
act, or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith or if the result
thereof would be unethical or illegal.

 

(c) “Change in Control” shall mean a change in control of the Company which will
be deemed to have occurred after the date hereof if:



--------------------------------------------------------------------------------

 

  (1)   any “person” as such term is used in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof except that such
term shall not include (A) the Company or any of its subsidiaries, (B) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, (D) any corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of the Company’s common
shares, or (E) any person or group as used in Rule 13d-1(b) under the Exchange
Act, is or becomes the Beneficial Owner, as such term is defined in Rule 13d-3
under the Exchange Act, directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power or common shares of the
Company;

 

  (2)   during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new Trustee (other than
(A) a trustee designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (1), (3), or (4) of this
Section 1(c) or (B) a trustee whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of trustees of the
Company) whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the trustees
then still in office who either were trustees at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;

 

  (3)   there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, more than 50% of the combined
voting power and common shares of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; or

 

  (4)   the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets (or any transaction having a similar effect) other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, more than 50% of the combined voting

 

2



--------------------------------------------------------------------------------

power and common shares of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the common shares of
the Company immediately prior to such sale.

 

(d) “Date of Termination” shall mean the effective date of the termination of
the Executive’s employment.

 

(e) “Effective Date” shall mean January 1, 2002.

 

(f) “Good Reason” shall mean the occurrence, without Executive’s prior written
consent, of any of the following in connection with or within one year after a
Change in Control: (i) any reduction of the Executive’s base salary or target
bonus percentage or any material reduction in any benefits; (ii) any material
adverse change in Executive’s duties or responsibilities, including assignment
of duties inconsistent with his position held prior to a Change of Control,
significant adverse alteration in the nature or status of responsibilities or
the conditions of employment prior to a Change of Control or any material
diminution in position, authority, title, duties or responsibilities; (iii) any
material adverse change in Executive’s reporting relationship; (iv) the Company
ceases to be a reporting Company under Section 12 of the Exchange Act; or (v)
the relocation of Executive’s principal place of performance outside of the
Washington, D.C. metropolitan area; (vi) Company’s failure to obtain
satisfactory agreement from any successor to assume and agree to perform this
agreement; and (vii) continuation or repetition, after written notice of
objection from the Executive, of harassing or denigrating treatment inconsistent
with his position with Company.

 

2. Term.

 

        The Term of this Agreement shall commence on the Effective Date and end
on the third anniversary of such Effective Date and shall be automatically
renewed on an annual basis unless the Board provides notice to the Executive six
months prior to the date this agreement is automatically renewed; provided,
however, that (i) if a Change in Control occurs during such period, the Term
shall end on the later of such third anniversary of the Effective Date or the
first anniversary of such Change in Control, and (ii) the Term may be terminated
earlier as provided in Section 3 below. Notwithstanding, in the event the
Executive is entitled to such benefits, such benefits shall be paid
notwithstanding the subsequent expiration of the term of this agreement.

 

3. Termination of Employment.

 

        (a) Termination of Employment by the Company for Cause. The Company may
terminate the Executive’s employment for Cause during the Term upon written
notice to the Executive. If the Executive’s employment is so terminated by the
Company, the Term shall end as of the Date of Termination and the Executive
shall thereupon be entitled solely to the following:

 

  (1)   base salary, bonus and accrued vacation time (if any) earned but not
paid prior to the Date of Termination; and

 

3



--------------------------------------------------------------------------------

 

  (2)   such other benefits, if any, as are provided under applicable plans,
programs and/or arrangements of the Company.

 

Provided; however, that in the event the Executive is terminated as a result of
subsection (1)(b)(i) and the Executive is subsequently acquitted of the act or
acts referred to therein, then Executive shall be deemed to have been terminated
without Cause as of the date he was originally terminated.

 

        (b) Termination of Employment by the Company Without Cause. The Company
may terminate the Executive’s employment without Cause during the Term upon
written notice to the Executive. If the Executive’s employment is so terminated
by the Company in connection with or within one year after a Change in Control,
the Executive shall thereupon be entitled to the following:

 

  (1)   base salary, bonus and accrued vacation time (if any) earned but not
paid prior to the Date of Termination;

 

  (2)   a cash amount equal to the product of 2.0 times the sum of (x) the
Executive’s base salary (based on the base salary in effect on the Date of
Termination), plus (y) the average amount of the bonuses paid to the Executive
with respect to the three most recent fiscal years ending before the Date of
Termination, payable immediately in a lump sum in accordance with the regular
withholding practices of the Company as in effect from time to time; and

 

  (3)   such other or additional benefits, if any, as are provided under
applicable plans, programs and/or arrangements of the Company.

 

  (4)   if terminated without cause, but there has not been any Change of
Control, the Executive is entitled to: (i) same as (1) above, (ii) sum of (x)
the Executive’s base salary (based on the base salary in effect on the Date of
Termination), plus (y) six months of the average amount of the bonuses paid to
the Executive with respect to the three most recent fiscal years ending before
the Date of Termination, payable immediately in a lump sum in accordance with
the regular withholding practices of the Company as in effect from time to time;
and (iii) same as (3) above.

 

        (c) Termination of Employment by the Executive for Good Reason. The
Executive may terminate his employment for Good Reason during the Term upon at
least 15 days prior written notice to the Company which specifically identifies
the basis for such Good Reason. The Executive’s employment shall terminate upon
the date specified in his notice of termination. If the Company disputes the
existence of Good Reason, the issue of whether Good Reason exists shall promptly
be submitted to arbitration in accordance with Section 13. If the arbitrator or
arbitrators conclude that Good Reason does not exist, the Executive shall be
treated as having terminated his employment hereunder without Good Reason on the
date specified in his notice of termination. Upon the termination of the
Executive’s employment by the Executive for Good Reason, the Executive shall be
entitled to the same payments and benefits as provided

 

4



--------------------------------------------------------------------------------

in Section 3(b) above; provided, however, that if the Executive terminates his
employment for Good Reason based on a reduction in his base salary, then the
base salary to be used in determining the salary payments in accordance with
Section 3(b)(2) above shall be the base salary in effect immediately prior to
such reduction.

 

(d) Voluntary Termination of Employment by the Executive Without Good Reason. If
the Executive voluntarily terminates his employment without Good Reason during
the Term, the Executive shall thereupon be entitled to the same payments and
benefits as provided in Section 3(a) above. A termination of the Executive’s
employment under this Section 3(d) shall be effective upon 30 days prior written
notice to the Company and shall not be deemed a breach of this Agreement.

 

(e) Stay Bonus. If a Change in Control occurs during the Term, and if the
Executive is still employed by the Company on the first anniversary of such
Change in Control, the Executive shall thereupon be entitled to a cash bonus
payment equal to the product of 0.5 times the sum of (x) the Executive’s base
salary (based on the base salary in effect on such anniversary), plus (y) the
average amount of the bonuses paid to the Executive with respect to the three
most recent fiscal years ending before such anniversary, payable immediately in
a lump sum in accordance with the regular withholding practices of the Company
as in effect from time to time. Notwithstanding the foregoing, the Executive
shall not be entitled to receive such payment if, on or before the date of
payment, the Executive is terminated for Cause or becomes entitled to payment
under Section 3(b) or 3(c) above.

 

(f) General Release by Executive. Notwithstanding any provision of this
Agreement to the contrary, the Executive acknowledges and agrees that the
obligation of the Company to pay any compensation and benefits under this
Section 3 is expressly conditioned upon the Executive’s timely execution of and
agreement to be bound by a general release of any and all claims arising out of
or relating to the Executive’s employment and termination of employment. Such
general release shall be made in a form satisfactory to the Company and shall
run to the Company, its affiliates, and their respective officers, trustees,
employees, agents, successors and assigns.

 

4. Prohibited Activity.

 

(a) The Executive covenants and agrees that (i) during the Term, and (ii) during
the period ending on the first anniversary of his Date of Termination, he shall
not at any time, without the prior written consent of the Company, directly or
indirectly, whether for his own account or as a shareholder (other than as
permitted by Section 4(c) below), partner, joint venturer, employee, consultant,
lender, advisor, and/or agent, of any person, firm, corporation, or other
entity, solicit, recruit, hire or cause to be hired any employees of the Company
or any of its affiliates or persons who have worked for the Company or any of
such affiliates, or solicit or encourage any employee of the Company or any of
its affiliates to leave the employment of the Company or any of such affiliates,
as applicable.

 

(b) The Executive declares that the foregoing time limitations are reasonable
and properly required for the adequate protection of the business and the
goodwill of the Company. In the event any such time limitation is deemed to be
unreasonable by any court of competent

 

5



--------------------------------------------------------------------------------

jurisdiction, the Executive agrees to the reduction of such time limitation to
such period which such court shall deem reasonable.

 

(c) The Parties acknowledge that in the event of a breach or threatened breach
of Section 4(a) or 4(b) above, the Company shall not have an adequate remedy at
law. Accordingly, in the event of any breach or threatened breach of Section
4(a) or 4(b) above, the Company shall be entitled to such equitable and
injunctive relief as may be available to restrain the Executive and any
business, firm, partnership, individual, corporation or entity participating in
the breach or threatened breach from the violation of the provisions of Section
4(a) or 4(b) above. Nothing in this Agreement shall be construed as prohibiting
the Company from pursuing any other remedies available at law or in equity for
breach or threatened breach of Section 4(a) or 4(b) above, including the
recovery of damages.

 

5. Assignability; Binding Nature.

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
The rights or obligations of the Company under this Agreement may not be
assigned or transferred by the Company, except that such rights or obligations
may be assigned or transferred pursuant to a merger, consolidation or
reorganization in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company, and such assignee or transferee
assumes the liabilities, obligations and duties of the Company as contained in
this Agreement, either contractually or as a matter of law.

 

6. Representation.

 

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization. The Executive represents and warrants that no agreement exists
between him and any other person, firm or organization that would be violated by
the performance of his obligations under this Agreement.

 

7. Entire Agreement.

 

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and, subject to the occurrence of
the Effective Date, supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
Parties with respect thereto.

 

8. Amendment or Waiver.

 

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company
with the title of Executive Vice President or above. No waiver by any Party of
any breach by another Party of any condition or provision contained in this
Agreement to be performed by such other Party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or

 

6



--------------------------------------------------------------------------------

any prior or subsequent time. Any waiver must be in writing and signed by the
Executive and an authorized officer of the Company with the title of Executive
Vice President or above.

 

9. Severability.

 

        In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

 

10. Survivorship.

 

        The respective rights and obligations of the Parties hereunder shall
survive any termination of the Executive’s employment to the extent necessary to
the intended preservation of such rights and obligations.

 

11. Beneficiaries/References.

 

        The Executive shall be entitled, to the extent permitted under any
applicable law and under the terms of any applicable plan or program, to select
and change a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following the Executive’s death by giving the Company written
notice thereof. In the event of the Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

 

12. Governing Law/Jurisdiction.

 

        This Agreement shall be governed by, construed and interpreted in
accordance with the laws of the State of Maryland without reference to
principles of conflict of laws.

 

13. Resolution of Disputes.

 

        Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration, to be held in Bethesda, Maryland, in accordance
with the rules and procedures of the American Arbitration Association (the
“AAA”). The Company and the Executive will each select an arbitrator, and a
third arbitrator will be selected jointly by the arbitrators selected by the
Company and the Executive within 15 days after demand for arbitration is made by
a Party. If the arbitrators selected by the Company and the Executive are unable
to agree on a third arbitrator within that period, then either the Company or
the Executive may request that the AAA select the third arbitrator. The
arbitrators will possess substantive legal experience in the principle issues in
dispute and will be independent of the Company and the Executive. Each Party
shall bear its own expenses incurred in connection with arbitration and the fees
and expenses of the arbitrators shall be shared equally by the Company, on the
one hand, and the Executive, on the other hand, and advanced by them from time
to time as required. Except as may otherwise be agreed in writing by the Parties
or as ordered by the arbitrators upon substantial justification shown, the
hearing for the dispute will be held within 60 days of submission of the dispute
to arbitration. The arbitrators will render their final award within 30 days
following conclusion of the hearing and any required post-hearing briefing or
other

 

7



--------------------------------------------------------------------------------

proceedings ordered by the arbitrators. The arbitrators will state the factual
and legal basis for the award. The decision of the arbitrators will be final and
binding and not subject to judicial review and final judgement may be entered
upon such an award in any court of competent jurisdiction, but entry of such
judgement will not be required to make such award effective.

 

14. Notices.

 

If to the Company:

 

LaSalle Hotel Properties
4800 Montgomery Lane M25
Bethesda, Maryland 20814
Telephone: 301-941-1500
Facsimile: 301-941-1553

  

All notices of termination must be in writing
and be specific as to this agreement and
rationale or clause/section of the agreement.

If to the Executive:

 

c/o LaSalle Hotel Properties
4800 Montgomery Lane M25
Bethesda, Maryland 20814

    

 

15. Headings.

 

        The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

 

16. Gross-up Payment.

 

        If in the opinion of tax counsel (from a major accounting firm not
affiliated with the Company) selected by the Executive and reasonably acceptable
to the Company, the Executive has or will receive any compensation or recognize
any income (whether or not pursuant to this Agreement or any plan or other
arrangement of the Company and whether or not the Term or the Executive’s
employment with the Company has terminated) which will constitute an “excess
parachute payment” within the meaning of Section 280G(b)(1) of the Internal
Revenue Code (the “Code”) (or for which a tax is otherwise payable under Section
4999 of the Code or any successor provision thereto), then the Company shall pay
the Executive an additional amount (the “Additional Amount”) equal to the sum of
(i) all taxes (including any applicable interest and penalties) payable by the
Executive under Section 4999 of the Code with respect to all such excess
parachute payments and any such Additional Amount, plus (ii) all federal, state
and local income taxes and FICA taxes (including any applicable interest and
penalties) payable by Executive with respect to any such Additional Amount. Any
amounts payable pursuant to this paragraph (v) shall be paid by the Company to
the Executive within 30 days of each written request therefor made by the
Executive.

 

8



--------------------------------------------------------------------------------

 

17. Mitigation.

 

        Executive shall not be required to mitigate the amount of any payment
provided for pursuant to this Agreement by seeking other employment, and shall
not be required to mitigate the amount of any such payment if he does obtain
other employment and there shall be no mitigation by the Company of any such
payment if he does obtain other employment.

 

18. Counterparts.

 

        This Agreement may be executed in two or more counterparts.

 

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

 

LaSalle Hotel Properties

By:

 

/s/    Jon E. Bortz

--------------------------------------------------------------------------------

   

Name: Jon E. Bortz

Title: Chief Executive Officer and President

 

 

Executive

 

By:

 

/s/    Michael D. Barnello        

--------------------------------------------------------------------------------

   

Name: Michael D. Barnello

Title: Chief Operating Officer and Executive

Vice President of Acquisitions

 

 

9